DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on January 29, 2020 is acknowledged.  The traversal is on the ground(s) that the examiner has not shown there is a search burden since the inventions are classified in the same areas.  This is not found persuasive because the restriction noted the two inventions have different rotation prevention-mechanisms, one involving spring-loaded teeth interfitting (see Fig. 6), and the other a ball-lock mechanism.  Since, each rotation-prevention mechanism has different components, then a different field of search is required for each rotation-prevention mechanism requiring having different components.  Therefore, the restriction will remain.
The requirement is still deemed proper and is therefore made FINAL.

This application is in condition for allowance except for the presence of claims 9 – 20 directed to an invention non-elected with traverse in the reply filed on January 29, 2020.  Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by 
The prosecution of this case is closed except for consideration of the above matter.

Claim Objections
Claim 7 is objected to because of the following informalities:  
	In claim 7, line 16, “rotation-preventing member” is changed to “rotation-preventing members”.
	  Appropriate correction is required.

Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, patent application publication number US 2004/0011585 A1 to Menjak (hereinafter referred to as Menjak) discloses a steering apparatus comprising: 
a first pulley (pulley 46) coupled to a steering shaft (steering shaft 13); 
a second pulley (motor pulley 42) connected to the first pulley via a belt (belt 44) and coupled to a shaft of a reaction motor (motor 40).
However, Menjak does not fairly disclose: 
an engaging member coupled to the shaft of the reaction motor and including engaging grooves formed in an outer surface of the engaging member; 

a cam member disposed between the rotation-preventing members, coupled to a shaft of a driving motor, and 
configured to be rotatable to move the rotation-preventing members.  Other prior art does not disclose the steering device, as claimed, especially including multiple rotation-prevention members and the cam member as configured.  Claims 2 – 8 depend from independent claim 1, and therefore, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
The above objection to claims and requirement to cancel the non-elected claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2012/0205183 A1	to	Rombold
	US 3,211,248		to	Quayle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Felicia L. Brittman/         Examiner, Art Unit 3611    

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611